             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

NATIVIA WILIAMS                                              PLAINTIFF

v.                          2:17-cv-80-DPM

CHARLES BYRD                                               DEFENDANT
                                ORDER

     Pursuant to General Order 54, the Court authorizes Mary Caffee
to bring a cell phone, laptop computer, or personal digital assistant into
the Jacob Trieber Federal Building and U.S. Courthouse in Helena,
Arkansas on 11-15 March 2019 for the trial in this case.
     The following rules apply to this access:

     $     The devices mentioned may not be used to record,
           photograph, or film anyone or anything inside the
           courthouse.

     $     Cell phones and PDAs must be turned off and put away
           when in the courtroom.

     $     Wireless internet components of all electronic devices must
           be deactivated when in the courtroom.

     $     Only counsel, and support staff at counsel table, may use
           laptops in the courtroom.

     $     Before persons with electronic devices are granted entry into
           the courthouse, all devices must be examined by the United
           States Marshals Service or Court Security Personnel. This
           examination includes, but is not limited to, placing the
           device through the electronic screening machines and
           requiring the person possessing the device to turn the power
           to the device off and on.

      $    The United States Marshals Service may further restrict
           electronic devices from entering the building if a threat so
           requires.

      A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.
      Any attending member of the media may bring a tape recorder into
the courthouse for the trial scheduled to begin 5 March 2019. The use of any
such recording, however, shall be limited by and subject to Local Rule
83.2(d).
      So Ordered.

                                   ________________________
                                   D.P. Marshall Jr.
                                   United States District Judge

                                   5 March 2019




                                    -2-
